DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 4-15-2021.  Claims 19-20 New.
Allowable Subject Matter
3.	Claims 1-20 allow.
	The following is an examiner statement for allowance: 
	Claim 1 recited, a glass sheet composite, comprising: two sheets; a liquid layer held between the two sheets; and a seal material, wherein at least one of the two sheets is a glass sheet, wherein the two sheets are disposed so that an edge surface of one of the two sheets and an edge surface of the other sheet are not flush with each other to constitute a step portion having a stair-like shape in a cross-sectional view, and
 the seal material is provided to the step portion to seal up at least the liquid layer, and the liquid layer held between the two sheets is contiguous. Yasuhiro JP2005/190683A and Yoshiyasu JP05198375A fails to disclose the claimed limitations.
	Newly found reference Saitoh 2003/0231271 teaches a liquid crystal panel has a structure in which liquid crystal is sealed between two substrates, such as glass substrates.  Saitoh fails to disclose the claimed limitations.
Grace 2002/0196401 teaches a seal ring 30/sealing material for joins the front panel 12 and the back panel 14, and retains the liquid crystal material 16 between the front panel 12 and the back panel 14, [45], [148].  Grace fails to teach the claimed limitation.
Nakashima 2017/0182753 teaches a liquid crystal 46 included between the pair of glass substrates 44/45; a sealing material 48 for sealing the liquid crystals 46 and a pair of polarizing plates 49/50 laminated on the front face side of the glass substrate 44, and on                                                                                                                                                                                                       the back face side of glass substrate 45. [105] fig 5.  Nakashima fails to disclose the claimed limitation.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653